UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (mark one) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51367 OTTAWA SAVINGS BANCORP, INC. (Exact name of registrant as specified in its charter) United States (State or other jurisdiction of incorporation ororganization) 20-3074627 (I.R.S. Employer Identification Number) 925 LaSalle Street Ottawa, Illinois 61350 (Address of principal executive offices) (815) 433-2525 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filero Accelerated Filer o Non-Accelerated Filero(Do not check if a smaller reporting company)Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding as of May 15, 2012 Common Stock, $0.01 par value OTTAWA SAVINGS BANCORP, INC. FORM 10-Q For the quarterly period ended March 31, 2012 INDEX Page Number PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosures about Market Risk 29 Item 4 Controls and Procedures 29 PART II – OTHER INFORMATION Item 1 Legal Proceedings 29 Item 1A Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 Defaults upon Senior Securities 30 Item 4 Mine Safety Disclosures 30 Item 5 Other Information 30 Item 6 Exhibits 30 SIGNATURES
